Citation Nr: 0518475	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
dumping syndrome with irritable bowel syndrome (IBS), 
pancreatitis, gastroesophageal reflex disease (GERD), and 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1981 to January 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
dumping syndrome with IBS, pancreatitis, GERD, and hiatal 
hernia, and assigned a 20 percent rating from February 2003.  
In December 2004, the veteran testified at a videoconference 
hearing from the RO, before the undersigned in Washington, 
D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran stated that he was 
receiving current treatment for his dumping syndrome with 
IBS, pancreatitis, GERD, and hiatal hernia, at the Mesa Air 
Force Base at the Mesa VA clinic.  He indicated that he had a 
new primary care physician, Dr. B.; was treated two weeks 
prior to the hearing; and was scheduled for an upper 
gastrointestinal (GI) series on April 12, 2005.  The veteran 
described his current symptoms and maintained that his 
service-connected GI disabilities had worsened in severity.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The records from the Mesa VA clinic to include 
the upper GI series performed on April 12, 2005, should be 
obtained in compliance with VA's duty to assist.  

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment at the Mesa VA clinic to include 
the upper GI series performed on April 12, 
2005

2.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should indicate the following: 
(1) Does the veteran have mild GI disability 
with infrequent episodes of epigastric 
distress with characteristic mild circulatory 
symptoms or continuous mild manifestations OR 
moderate GI disability with less frequent 
episodes of epigastric disorders with 
characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss 
OR severe GI disability with nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

The examiner should indicate the following: 
(2) Does the veteran have severe IBS with 
diarrhea, or alternating diarrhea and 
constipation and more or less constant 
abdominal distress.

The examiner should indicate the following: 
(3) Is the veteran's hiatal hernia active and 
if so, does the veteran's hiatal hernia cause 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment 
of health OR symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia; or other symptom 
combinations productive of severe impairment 
of health.

The examiner should indicate the following: 
(4) Does the veteran have moderately severe 
pancreatitis with at least 4-7 typical 
attacks of abdominal pain per year with good 
remission between attacks OR pancreatitis 
with frequent attacks of abdominal pain, loss 
of normal body weight and other findings 
showing continuing pancreatic insufficiency 
between acute attacks.  If the veteran has 
abdominal pain from pancreatitis, can that be 
confirmed by appropriate laboratory and 
clinical studies.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board after 
compliance with requisite appellate 
procedures.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


